Filed pursuant to Rule 497(e) File No. 333-167730 CORPORATE CAPITAL TRUST, INC. Supplement dated November 21, 2012 To Prospectus dated April27, 2012 This supplement contains information that supplements and amends certain information contained in the accompanying prospectus of Corporate Capital Trust, Inc. dated April27, 2012, as previously supplemented and amended (as so supplemented and amended, the “Prospectus”).This supplement is part of, and should be read in conjunction with, the Prospectus.The Prospectus has been filed with the Securities and Exchange Commission, and is available at www.sec.gov or by calling (866) 650-0650.Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses.You should also carefully consider the information disclosed in the section of the Prospectus captioned “Risk Factors” before you decide to invest in our common stock. This supplement amends the Prospectus as follows: Risk Factors The “Risk Factors” section of the Prospectus is amended by replacing the third sentence of the risk factor captioned “Our incentive fee may induce our Advisors to make speculative investments” in its entirety with the following: In addition, the fact that our management fee (a portion of which will be paid to KKR) is payable based upon our gross assets, which would include any borrowings for investment purposes, any unrealized depreciation or appreciation on derivative instruments and any cash collateral on deposit pursuant to the terms of a total return swap, may encourage our Advisors to use leverage to make additional investments. The “Risk Factors” section of the Prospectus is further amended by adding a new risk factor, immediately following the risk factor captioned “We may acquire various structured financial instruments for purposes of ‘hedging’ or reducing our risks, which may be costly and ineffective and could reduce our cash available for distribution to our shareholders,” to read as follows: We may enter into total return swap agreements or other derivative transactions which expose us to certain risks, including market risk, liquidity risk and other risks similar to those associated with the use of leverage. We may enter into total return swap agreements.A total return swap is a contract in which one party agrees to make periodic payments to another party based on the change in the market value of the assets underlying the contract, which may include a specified security, basket of securities or securities indices during the specified period, in return for periodic payments based on a fixed or variable interest rate.A total return swap effectively adds leverage to a portfolio by providing investment exposure to a security or market without owning or taking physical custody of such security or investing directly in such market. A total return swap is subject to market risk, liquidity risk and risk of imperfect correlation between the value of the total return swap and the loans and/or bonds underlying the total return swap. In addition, we may incur certain costs in connection with the total return swap that could in the aggregate be significant. A total return swap is also subject to the risk that a counterparty will default on its payment obligations under the arrangements or that one party will not be able to meet its obligations to the other.The party making periodic payments based on a fixed or variable interest rate would typically have to post collateral to secure its obligations to the other party to the total return swap.In addition, the party making periodic payments based on a fixed or variable interest rate bears the risk of depreciation with respect to the value of the assets underlying the total return swap and may be required under the terms of the total return swap to post additional collateral on a dollar-for-dollar basis in the event the value of the loans and/or bonds underlying the total return swap depreciate more than the amount of any cash collateral previously posted by such party. In the event that the party owning the assets underlying the total return swap chooses to exercise its termination rights under the total return swap, it is possible that the counterparty will owe more to such party or, alternatively, will be entitled to receive less from such party than it would have if such counterparty controlled the timing of such termination due to the existence of adverse market conditions at the time of such termination. In addition, because a total return swap is a form of synthetic leverage, such arrangements are subject to risks similar to those associated with the use of leverage. For purposes of determining our compliance with the asset coverage ratio test applicable to us as a business development company, we will treat the outstanding notional amount of any total return swap to which we are a party, less the initial amount of any cash collateral required to be posted by us under such total return swap, as a senior security for the life of that instrument.We may, however, accord different treatment to any total return swap in the future in accordance with any applicable new rules or interpretations adopted by the Staff of the SEC. 2 Further, for purposes of determining our compliance with the 70% qualifying assets requirement of Section 55(a) under the 1940 Act, we will treat each loan underlying any total return swap to which we are a party as a qualifying asset if the obligor on such loan is an eligible portfolio company and as a non-qualifying asset if the obligor is not an eligible portfolio company.We may, however, accord different treatment to any total return swap in the future in accordance with any applicable new rules or interpretations adopted by the Staff of the SEC. Management’s Discussion and Analysis of Financial Condition and Results of Operations The section captioned “Financial Condition, Liquidity and Capital Resources” is amended by adding the following immediately after the last paragraph thereof: Total Return Swap On November 15, 2012, Halifax Funding LLC (“Halifax Funding”), our newly-formed, wholly-owned, special purpose financing subsidiary, entered into a total return swap arrangement with The Bank of Nova Scotia (“BNS”).A total return swap is a contract in which one party agrees to make periodic payments to another party based on the change in the market value of the assets underlying the contract, which may include a specified security, basket of securities or securities indices during the specified period, in return for periodic payments based on a fixed or variable interest rate.A total return swap effectively adds leverage to a portfolio by providing investment exposure to a security or market without owning or taking physical custody of such security or investing directly in such security or market. Our total return swap arrangement with BNS (the “TRS”) consists of a set of agreements (namely, an ISDA 2002 Master Agreement, together with the Schedule thereto and Credit Support Annex to such Schedule, by and between Halifax Funding LLC and BNS, and a Confirmation Letter Agreement by and between Halifax Funding and BNS, and the BNS Custodian Agreement (as defined below), each dated as of November15, 2012), and are collectively referred to herein as the TRS Agreements.Under the terms of the TRS, each loan in the portfolio constitutes a separate total return swap transaction, although all calculations, payments and transfers required to be made under the TRS are calculated and treated on an aggregate basis, based upon all such transactions. The obligations of Halifax Funding under the TRS are non-recourse to us and our exposure under the TRS is limited to the value of our investment in Halifax Funding, which generally will equal the value of cash collateral provided by Halifax Funding under the TRS net of unrealized gains and losses on the TRS.Pursuant to the terms of the TRS, Halifax Funding may select a portfolio of single-name loans and/or bonds with a maximum aggregate notional amount of $500million.Halifax Funding is required to initially cash collateralize a specified percentage of each loan or bond (generally, at least 40% of the notional amount of such loan or bond) included under the TRS in accordance with margin requirements described in the agreements governing the TRS. 3 Each individual loan or bond, and the portfolio of loans and bonds taken as a whole, must meet criteria described in the TRS Agreements.Under the terms of the TRS, BNS, as calculation agent, determines whether each loan or bond complies with the TRS portfolio criteria.Halifax Funding receives from BNS all interest and fees payable in respect of the loans and/or bonds included in the portfolio.Halifax Funding pays to BNS interest at a rate equal to the 90-day London Interbank Offered Rate, or LIBOR, +0.80% per annum (if the initial investment amount equals or exceeds 50% of the notional amount) or LIBOR+1.00% (if the initial investment amount is less than 50% of the notional amount).In addition, upon the termination or repayment of any loan subject to the TRS, Halifax Funding will either receive from BNS the realized gain in the value of such loan or pay to BNS any realized loss in the value of such loan. Under the terms of the TRS, Halifax Funding may be required to post additional cash collateral, on a dollar-for-dollar basis, in the event of depreciation in the value of the underlying loans or bonds after such value decreases below a specified amount.The minimum additional collateral that Halifax Funding is required to post pursuant to the TRS is equal to the amount required to ensure that the cash collateral is equal to 25% of the value of the loans and bonds underlying the TRS. Pursuant to Halifax Funding’s limited liability company operating agreement, we act as the manager of Halifax Funding and exercise Halifax Funding’s rights under the TRS, including selecting the specific loans or bonds to be included in, or deleted from, the portfolio of loans and/or bonds subject to the TRS.Accordingly, the loans and/or bonds selected by Halifax Funding for purposes of the TRS are selected by us in accordance with our investment objective. Corporate Capital Trust has no contractual obligation to post any cash collateral or to make any interest payments to BNS.We may, but are not obligated to, increase our equity investment in Halifax Funding for the purpose of funding any additional cash collateral or payment obligations for which Halifax Funding may become obligated during the term of the TRS.If we do not make any such additional investment in Halifax Funding and Halifax Funding fails to meet its obligations under the TRS, then BNS will have the right to terminate the TRS and seize the cash collateral posted by Halifax Funding under the TRS.In the event of an early termination of the TRS, Halifax Funding would be required to pay an early termination fee. All cash collateral required to be posted under the TRS will be held in the custody of The Bank of Nova Scotia Trust Company of New York, as custodian (the “Custodian”).The Custodian will maintain and perform certain custodial services with respect to the cash collateral pursuant to a custodial agreement (the “BNS Custodian Agreement”) among us, Halifax Funding, BNS, and the Custodian.The BNS Custodian Agreement and the obligations of the Custodian will continue until BNS has notified the Custodian in writing that all obligations of the Halifax Funding under the TRS Agreements have been satisfied. 4 In connection with the TRS, Halifax Funding has made customary representations and warranties and is required to comply with various covenants, reporting requirements and other customary requirements for similar facilities. In addition to customary events of default and termination events, the TRS Agreements contain the following additional termination events, among others: (a) the occurrence of an event that materially and adversely affects us and that BNS reasonably believes could also materially impair Halifax Funding’s ability to perform its obligations under the TRS Agreements; (b) a regulatory or judicial authority’s initiation of a proceeding for financial fraud or criminal wrongdoing against us that is reasonably likely to adversely impact the risk profile of an investment in or loan to Halifax Funding; (c) specified material reductions in Halifax Funding’s net asset value, including if, at any time, such net asset value declines to less than 50% of its net asset value in effect either as of the last day of the preceding calendar year or as of the date of the TRS Agreements; (d) Halifax Funding’s material amendment to, or material failure to comply with, its investment strategies or restrictions, to the extent that, in light of such amendment or non-compliance, BNS reasonably expects Halifax Funding to be unable to observe its obligations under the TRS Agreements; and (e) if, at any time, out of a group of seven specifically identified key KKR personnel, fewer than four continue to be partners, members, directors or employees of KKR or serve investment or risk assessment roles in respect of KKR. For purposes of the asset coverage ratio test applicable to us as a business development company, we will treat the outstanding notional amount of the TRS, less the initial amount of any cash collateral required to be posted by Halifax Funding under the TRS, as a senior security for the life of the TRS.We may, however, accord different treatment to the TRS in the future in accordance with any applicable new rules or interpretations adopted by the staff of the SEC. Further, for purposes of determining our compliance with the 70% qualifying asset requirement of Section 55(a) under the 1940 Act, we will treat each loan underlying the TRS as a qualifying asset if the obligor on such loan is an eligible portfolio company and as a non-qualifying asset if the obligor is not an eligible portfolio company.We may, however, accord different treatment to the TRS in the future in accordance with any applicable new rules or interpretations adopted by the staff of the SEC. The section entitled “Critical Accounting Policies—Valuation of Investments” is amended by adding the following immediately after the last paragraph thereof: We will record the TRS based on fair value based on the terms of the respective TRS Agreement.The fair value of the TRS will be primarily based on the increase or decrease in the value of the loans and/or bonds underlying the TRS, together with accrued interest income, interest expenses and other expenses incurred under the TRS.The value of loans and/or bonds underlying the TRS will be valued quarterly by our Advisors and management.Our Advisors and management will base their valuation on the indicative bid prices provided by an independent third-party pricing service(s).Our board of directors will review and, in reliance on our Advisors, approve the value of the TRS, on a quarterly basis as part of its quarterly determination of net asset value.For additional disclosures on the TRS, see “—Financial Condition, Liquidity and Capital Resources—Total Return Swap.” 5 The fifth paragraph of the “Quantitative and Qualitative Disclosures About Market Risk” section is amended by replacing the penultimate sentence thereof in its entirety with the following: We expect any expansion of the current revolving credit facility, or any future credit facilities, total return swap agreements or other financing arrangements that we or any subsidiary may enter into, will also be based on a floating base interest rates. Determination of Net Asset Value This section is amended by adding the following immediately after the last paragraph thereof: We will record the TRS at fair value based on the terms of the respective TRS Agreement.The fair value of the TRS will be primarily based on the increase or decrease in the value of the loans and/or bonds underlying the TRS, together with accrued interest income, interest expenses and other expenses incurred under the TRS.The fair value of loans and/or bonds underlying the TRS will be valued quarterly by our Advisors and management.Our Advisors and management will base their valuation on the indicative bid prices provided by an independent third-party pricing service(s).Our board of directors will review and, in reliance on our Advisors, approve the value of the TRS, on a quarterly basis as part of its quarterly determination of net asset value.For additional disclosures on the TRS, see “—Financial Condition, Liquidity and Capital Resources—Total Return Swap.” This supplement further amends the Prospectus as follows: QUARTERLY REPORT ON FORM 10-Q On November14, 2012, Corporate Capital Trust, Inc. filed its Quarterly Report on Form 10-Q (the “Form 10-Q”) for the nine months ended September30, 2012.The text of the Form 10-Q is attached hereto and is incorporated herein by reference. 6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866)745-3797 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrantwas required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer,or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock of the registrant outstanding as of November 8, 2012 was 53,703,348. CORPORATE CAPITAL TRUST, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Assets and Liabilities (unaudited) 2 Condensed Consolidated Statement of Operations (unaudited) 3 Condensed Consolidated Statements of Changes in Net Assets (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) 5 Condensed Consolidated Schedule of Investments (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 52 Signatures 53 Exhibit Index 54 Item1. Financial Statements Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statements of Assets and Liabilities (unaudited) September 30, 2012 December 31, 2011 Assets Investments at fair value (amortized cost of $602,757,860 and $113,825,998) $ $ Cash — Dividends and interest receivable Receivable for investments sold — Principal receivable Receivable from advisors — Deferred financing costs Deferred offering expense — Prepaid expenses Total assets $ $ Liabilities Revolving credit facility $ $ Payable for investments purchased Unrealized depreciation on foreign currency forward contracts — Accrued performance-based incentive fees Accrued investment advisory fees Accrued reimbursement of expense support — Shareholders’ distributions payable — Accrued administrative services Accrued directors’ fees Other accrued expenses and liabilities Total liabilities Net Assets Common stock, $0.001 par value per share, 1,000,000,000 shares authorized, 46,014,393 and 7,073,166 shares issued and outstanding Paid-in capital in excess of par value Undistributed (distributions in excess of) net investment income ) Accumulated net unrealized appreciation on investments and foreign currency translation Net assets $ $ Net asset value per share $ $ See notes to condensed consolidated financial statements. 2 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statement of Operations (unaudited) For the three months ended For the nine months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Investment income Interest income $ Fee income — — Dividend income — — Total investment income Operating expenses Investment advisory fees Performance-based incentive fees — — Organization expenses — — — Interest expense Professional services Administrative services Director fees and expenses Offering expense — — Custodian and accounting fees Other Total operating expenses Reimbursement of expense support — — Expense support — ) ) ) Net expenses — — Net investment income Realized and unrealized gain (loss): Net realized gain (loss) on investments ) ) Net realized gain (loss) on foreign currency transactions ) — — Net change in unrealized appreciation (depreciation) on investments ) ) Net change in unrealized depreciation on foreign currency translation ) — ) — Net realized and unrealized gain (loss) ) ) Net increase (decrease) in net assets resulting from operations $ $ ) $ $ ) Net Investment Income Per Share $ Diluted and Basic Earnings (Loss) Per Share $ $ ) $ $ ) Weighted Average Shares Outstanding Dividends Declared Per Share $ See notes to condensed consolidated financial statements. 3 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statements of Changes in Net Assets (unaudited) For the ninemonths ended September 30, 2012 September 30, 2011 Operations Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translation ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from Net investment income ) ) Realized gains ) — Other sources ) ) Net decrease in net assets resulting from shareholders distributions ) ) Capital share transactions Issuance of shares of common stock Reinvestment of shareholder distributions Repurchase of shares of common stock ) — Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ Capital share activity Shares issued from subscriptions Shares issued from reinvestment of distributions Shares repurchased ) — Net increase in shares outstanding Distributions in excess of net investment income at end of period $ ) $ ) See notes to condensed consolidated financial statements. 4 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statement of Cash Flows (unaudited) For the nine months ended September 30, 2012 September 30, 2011 Operating Activities: Net increase (decrease) in net assets resulting from operations $ $ ) Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of investments ) ) Increase in payable for investments purchased Proceeds from sales of investments Net realized (gain) loss on investments ) Net change in unrealized (appreciation) depreciation on investments ) Net change in unrealized depreciation on foreign currency translation — Increase in short-term investments, net ) ) Proceeds from principal payments Amortization of premium/discount - net ) Amortization of deferred financing cost — Increase in dividend and interest receivable ) ) Increase in receivable for investments sold ) — Increase in principal receivable ) ) Decrease (increase) in receivable from advisors ) Increase in other assets ) ) Increase in accrued investment advisory fees — Increase in accrued performance-based incentive fees — Increase in other liabilities Net cash used in operating activities ) ) Financing Activities: Proceeds from issuance of shares of common stock Payment on redemption of shares of common stock ) — Distributions paid ) ) Borrowings under credit facility — Deferred financing costs ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period — Cash, end of period $ $
